                  Case 1:18-cr-00612-RMB Document 132 Filed 07/20/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                 18 CR. 612 (RMB
                 -against
                                                                                 ORDE
     JOWAYNE TOMLISON
                                Defendant
     -------------------------------------------------------------


                 The supervised release hearing previously scheduled for Tuesday, July 27, 2021 at 9:30
     AM is hereby rescheduled to Wednesday, August 4, 2021 at 11:00 AM

                 In light of the continuing COVID-19 pandemic, the proceeding is being held
     telephonically pursuant to the CARES Act and applicable implementing court procedures.

                 Participants, members of the public and the press can use the following dial-in
     information


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0612


     Dated: July 20, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                   ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     X

                                                                       .

                                                                            R

                                                                                   )

                                                                                         

